Citation Nr: 1726371	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-02 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection a psychiatric disability other than anxiety disorder, to include as secondary to service-connected anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1968 to June 1970, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania in which the RO denied the service connection for post-traumatic stress disorder (PTSD) and anxiety reaction.  

The Veteran appeared at a hearing before the undersigned in March 2013.  A transcript is of record. 

In February 2015, the Board granted service connection for anxiety disorder; denied entitlement to service connection for PTSD and remanded the claim for service connection for a psychiatric disability other than anxiety disorder or PTSD for further development that included obtaining a medical.  The RO obtained that opinion. 

In April 2015, the Appeals Management Center (AMC) issued a rating decision implementing the Board's grant of service connection.  The AMC established an initial rating of 30 percent, effective January 13, 2009.  In March 2016, the Veteran submitted a notice of disagreement with the initial rating.  The agency of original jurisdiction (AOJ) has recognized the notice of disagreement, but has not yet issued a statement of the case.  The Board will defer further action on the initial rating issue at this time.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 



FINDING OF FACT

A psychiatric disability other than anxiety disorder is not shown to be caused or aggravated by any disease, or injury in active service; including the service connected anxiety disorder. 



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability other than anxiety disorder, including as secondary to anxiety disorder, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.256(a), 3.159, 3.326(a) (2016).  VA satisfied its duty to notify in a March 2009 letter.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained. 

As noted above, the Board remanded the Veteran's claim in order to obtain a medical opinion.  A VA medical examiner provided such an opinion in March 2015. 


II.  Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 136 (Fed. Cir. 2006). 

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Medical records show that the Veteran received a diagnosis of major depression in March 2009.  The issue before the Board is whether this current disability was incurred in service or was proximately due to or the result of the Veteran's service-connected anxiety disorder or is directly due to a disease or injury in service.  

Service treatment records show that the Veteran was treated on active duty for "nervousness and diarrhea" in March 1970.  He has also reported in-service stressors and is service connected for anxiety disorder.  The second element of service connection is satisfied

After separation from service in July 1970 to May 1972, the Veteran was treated at a VA medical center for anxiety.  The Veteran competently and credibly reported that he was unable to obtain employment with a police Department following service because he could not pass a necessary psychological evaluation.  

In April 2015 a VA psychologist reviewed the Veteran's claim file to determine if the Veteran's major depression was incurred in service, or if it was proximately due to, or the result of, anxiety disorder.  The only identified psychiatric disability other than the anxiety disorder is major depression.

The April 2015 examiner first determined that the March 2009 diagnosis of major depression was not related to the symptoms reported in service or in VA treatment records immediately following service.  The examiner noted that the symptoms described were those of anxiety disorder, and not major depression.  Symptoms of major depression did not appear until nearly 40 years after separation from service.  Major depression was diagnosed in March 2009, based on stressors the Veteran was experiencing at that time, including the deaths of people close to him.  

Furthermore, the examiner opined that "major depression is a separate and distinct diagnosis from anxiety disorder."  Major depression is not caused or aggravated by anxiety disorder.  The examiner found that major depression arose in 2009 due to stressors that were occurring at that time.  Therefore, the diagnosed major depression was not proximately due to service-connected anxiety disorder.  

As noted in its previous decision, the Veteran has provided competent and credible evidence relating to his psychiatric history; but he lacks the medical expertise to diagnose major depression in service or to say that is caused or aggravated by the service connected anxiety disorder.  His opinions on these matters would not constitute competent evidence; and he has not provided such opinions.  There is no other competent and credible evidence linking major depression to service or to the service connected anxiety disorder.

Accordingly, the weight of the evidence is against the claim.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A §5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a psychiatric disability other than anxiety disorder is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


